DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 07/13/2022. Claims 1, 3-9, and 11-19 are pending in the current office action. Claim 1 has been amended by the applicant and claims 10 and 20 are newly cancelled. Claims 5-6, and 11-19 remain withdrawn as being drawn to non-elected groups and/or species and claims 1, 3-4, and 7-9 are examined herein. 

Status of the Rejection
All 35 U.S.C. § 112(d) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(a) and 112(b) are necessitated by the amendments. 
The rejections of claims 10 and 20 are obviated by the Applicant’s cancellation.
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim1 ,3-4, and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “the heater element being exposed to the reference cell outside of the reference cell, in direct physical contact with the reference cell”. Although the instant specification, specifically Figs. 2-5, does provide support for the heater element being exposed to the reference cell and being in direct physical contact with the reference cell, the specification and Figs. do not provide support for the heater element being “outside of the reference cell”. The language “outside” implies that the heater element is not disposed or exposed to the reference cell at all. As evident from Figs. 2-5, the heater element 18 forms the bottom wall/surface of the reference cell 12. It is not possible for the heater element to form the wall of the reference cell and also be considered “outside” of the reference cell. One skilled in the art would not consider the inside wall of a room to be “outside” of the room, and thus the heater element 18 that forms the bottom wall of the reference cell would be considered inside the reference cell. The instant specification does not provide any support for a heater element being disposed outside of the reference cell that is also “exposed to the reference cell” and “in direct physical contact with the reference cell”. Claims 3-4 and 7-9 are further rejected by virtue of their dependence upon claim 1. 

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim1 ,3-4, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 has been amended to recite “the heater element being exposed to the reference cell outside of the reference cell, in direct physical contact with the reference cell”. It is unclear how an element can be exposed to and in direct physical contact with the reference cell and yet also be “outside” of the reference cell. The plain language understanding of the term “outside” is that the element is beyond the boundaries or confines of an object. Thus, the heater element being “outside” of the reference cell implies that it is outside the boundary or confines of the reference cell. However, as clearly shown in Figs. 2-5, the heater element forms the boundaries of the reference cell, which is required for the heater element to be “exposed to” and “in direct physical contact” with the reference cell. It is unclear how the heater element can be both outside of the reference cell, but also be in direct physical contact and directly exposed to the reference cell. Claims 3-4 and 7-9 are further rejected by virtue of their dependence upon claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa (US 2012/0305397 A1) in view of Tabery et al. (US 2010/0224491 A1).
Regarding claim 1, Imagawa discloses an oxygen sensor for a motor vehicle (oxygen sensor element to sense the concentration of oxygen in an exhaust gas from an internal combustion engine of a motor vehicle [Para. 0135]), the sensor comprising: 
a substrate including:
a first ceramic layer including a Nernst cell defined by a first electrode and a second electrode spaced apart from the first electrode (solid electrolyte body 11 is made of a ceramic such as zirconia and includes a “first” electrode 12 and a “second” electrode 13 spaced apart from one another to form a Nernst cell [Paras. 0043, 0050-0051; Fig. 1 ]);
a second ceramic layer including a reference cell, the reference cell being in direct contact with the second electrode (reference gas formation layer 14 is formed of alumina and includes a reference gas chamber “cell” 140 wherein the second electrode 13 is in direct physical and thermal contact with the reference cell [Para. 0052; Fig. 1]);
a third ceramic layer, the second ceramic layer positioned between the first ceramic layer and the third ceramic layer, the third ceramic layer being adjacent to and in direct contact with the second ceramic layer (heater substrate 15 is a ceramic sheet wherein the reference gas chamber formation layer 14 “second ceramic layer” is positioned between the solid electrolyte body 11 “first ceramic layer” and the heater substrate 15 “third ceramic layer”, and the heater substrate 15 “third ceramic layer” is adjacent to and in direct contact with the reference gas chamber formation layer 14 “second ceramic layer” [Para. 0071; Fig. 1]); and
a heater element positioned between the second ceramic layer and the third ceramic layer (electrical heating element 151 is positioned between the reference gas chamber formation layer 14 “second ceramic layer” and the heater substrate 15 “third ceramic layer [Para. 0054; Fig. 1]), the reference cell being positioned between the second electrode and the heater element (the reference cell/chamber is positioned between the “second” electrode 13 and the heater element 151 [Para. 0054; Fig. 1]); and
an alumina coating covering 
Imagawa teaches within the embodiment of Fig. 1 wherein the catalyst layer 2 covers only the top/edges of the substrate and thus fails to teach within the embodiment of Fig. 1 wherein the alumina coating is covering and “surrounding” the substrate.
However, Imagawa teaches within a separate embodiment wherein the ceramic layer 2 can cover the entire substrate. Specifically, Imagawa teaches within the embodiment of Fig. 7 wherein the catalyst layer 2 is formed so as to cover the entire outer surface of the main body of the substrate which includes the outer side surfaces 171 of the diffusion-resistant layer 17 [Para. 0131]. One skilled in the art would appreciate that the embodiment of Fig. 1 also teaches wherein the catalyst layer 2 covers the outer side surfaces 171 of the diffusion resistant layer 17 as expressly taught in Para. 0044. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catalyst layer taught within the embodiment of Fig. 1 such that the catalyst layer covers the entire outer surface of the main body of the substrate, as shown in the embodiment of Fig. 7, because Imagawa teaches this as an alternative method of applying the catalyst layer in order to cover the outer side surfaces of the diffusion resistant layer and would provide an obvious and predictable benefit of behaving as a catalyst that will burn a sufficient amount of hydrogen contained in the exhaust gas and thereby reducing the amount of hydrogen that reaches the measurement electrode [Para. 0082]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Imagawa discloses wherein the eating element 151 is disposed between a bottom portion of the formation layer 14 and the heater substrate 15 and thus fails to expressly teach the heater element being “exposed to the reference cell outside of the reference cell, in direct physical contact with the reference cell”. For purposes of compact prosecution these limitations are interpreted such that the heating element is positioned along a wall surface of the reference cell rather than being entirely exposed within the reference cell (i.e., positioned in the center of the reference cell) [see 35 U.S.C. § 112(a) and 112(b) rejections above).
Tabery discloses an electrochemical gas sensor [abstract] wherein the heating element 7/9 is formed in the air filled cavity 16 and is situated proximal to the reference electrode 4 disposed in the cavity 16 [Paras. 0027-0030; Figs. 1-2]. Tabery discloses wherein the heater located in the air cavity 16 performs the function of heating the sensor element to operating temperature [Para. 0027]. Tabery further teaches that disposing the electrode at the bottom surface of the cavity with a thermal barrier such as air in the cavity provides the benefit of achieving relatively uniform heating across the longitudinal and transversal extension of the sensor cell [Para. 0030]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Imagawa wherein the electrode is disposed under a portion of the reference gas chamber formation layer 14 to instead locate the heater at the bottom surface of the reference cell because Tabery teaches that such location is known in the prior art and allows the heater to perform the same utility of heating the sensor element to the activation temperature [Para. 0027] while providing the additional utility of achieving relatively uniform heating across the longitudinal and transversal extension of the sensor cell [Para. 0030]. Furthermore, it would have been an obvious matter of design choice to reposition the heater inside the reference gas chamber, since applicant has not disclosed that the specific location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the heater located directly at the reference gas chamber or being located under a portion of the substrate layer 14 (i.e., both of these locations are suitable for heating the sensor element to the required activation temperature) [MPEP 2144.04]. 
Regarding claim 3, Imagawa further discloses wherein the first electrode and the second electrode are made of Pt (electrodes 12/13 are made of Pt [Para. 0052; Fig. 1]). 
Regarding claim 4, Imagawa further discloses the reference cell is a hollow region in the second ceramic layer to provide a channel for gas flow (the reference gas chamber 140 “reference cell” is formed in the reference gas chamber formation layer 14 “second ceramic layer” and is a hollow region that provides a channel for reference gas to flow [Para. 0053; Fig. 1]). 
Regarding claims 7-9, The Applicant is advised that the limitations of claims 7-9 are product-by-process limitations. Specifically, the limitations “wherein an alumina slurry is sprayed onto the substrate to form the alumina coating which is subsequently dipped into a catalyst precursor solution”, of instant claim 7, “wherein the catalyst precursor solution is nitrate based including Pd(NO3)2 and Pt(NO3)4 or chloride based including PdCl2 and PtCl2”, of instant claim 8, and “wherein an external heater is activated to dry the alumina slurry with the catalyst precursor solution”, of instant claim 9, further limit the process of making the device but fail to further limit the device itself. There is no apparent difference between the apparatus as claimed and the prior art as taught by Imagawa as outlined in the rejection of claim 1 above [see MPEP 2113]. 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 6-9, filed 07/13/2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered but are moot in light of the new grounds of rejection, which relies upon Tabery for the teachings of the heating element. . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795